Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-7 in the reply filed on 3/11/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 10/08/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non Patent Literature Cite No. 1 is missing an associated date.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "detecting" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by “Jones” (US 2012/0134687).

Regarding Claim 1:
A computer implemented method for component verification and revocation performed by a processor in a device (Abstract), comprising: 
verifying, by the processor, that a component in the device is valid (Fig. 6, step 620);  
enabling, by the processor, a premium service for the device when the component is valid (Fig. 6, step 625; ¶0063, “If there is a match then the CRU is authenticated 625 and is allowed to function”); 
determining, by the processor, that the component is no longer valid (¶0057, “Cartridges 402 typically are each warranted to produce a preset number of images … When the number of images as predetermined level … a warning is given. This warning is to allow the customer time to order a new cartridge … After the last warning has been given, the machine will continue to make the last remaining images … At this point, the total images … have been made, the cartridge is disabled…”); and 
altering, by the processor, the premium service when the component is found invalid (¶0057, “At this point, the total images … have been made, the cartridge is disabled, and further operation of machine 10 is prevented. At that point, the “dead” cartridge must be removed and replaced by a new “live” cartridge for further operation of the printer”).

Regarding Claim 7:
The method of claim 1, wherein the component is not removed from the device between the enabling and altering operations (¶0057 discloses a scenario where an already- .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jones” (US 2012/0134687) in view of “Jeran” (US 2016/0187827).

Regarding Claim 2:
Jones teaches:
The method of claim 1, wherein verifying (Fig. 6, step 620) includes using, by the processor, a component ID (Fig. 6, step 605 - “First Validation Code”), a device ID (Fig. 
Jones does not disclose:
verifying includes using, by the processor, a component ID … and a location at a verification service.
Jeran teaches:
verifying includes using, by the processor, a component ID (Fig. 1B, element 122)… and a location (Fig. 1B, element 124) at a verification service (Fig. 1A, element 102; ¶0024, “… the printer then implements the comparison between the identifier in the signed data with the identifiers from the printer non-authenticated identifiers list”; ¶0027, “For example, the list may be sorted by … geographic region … In this manner, the list (120) may be organized in an order that is useful for a device to determine when there is a match between the consumable product’s identifier and the identifiers on the list (120)…”). 
	Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify Jones’ replaceable unit authentication system by enhancing Jones’ system to provide an additional layer of authentication that utilizes a replaceable unit identifier along with a location, as taught by Jeran, in order to strengthen authentication of the replaceable unit while not overburdening the system.
	The motivation is to increase the security of an authentication system for a replacement unit by including an additional authentication layer using location-based “ If both the digital signature and the hardware appear to be genuine, the printer then implements the comparison between the identifier in the signed data with the identifiers from the printer non-authenticated identifiers list (112). Thus, the comparison acts as a third or an additional layer of protection”), where the list can be sorted by geographical region of areas that have rejected an identity of replacement units in order to save on memory requirements of the system (Jeran, ¶0027, “… the list (120) may be organized in an order that is useful for a device to determine when there is a match between the consumable product's identifier and the identifiers on the list (120), especially when there is limited space in the device's memory”). 

Regarding Claim 6:
The method of claim 2, wherein Jones in view of Jeran further teaches detecting includes one of receiving and transmitting a notice from the verification service that the component is no longer valid (Jones, ¶0057, “Cartridges 402 typically are each warranted to produce a preset number of images … When the number of images as predetermined level … a warning is given. This warning is to allow the customer time to order a new cartridge … After the last warning has been given, the machine will continue to make the last remaining images”; i.e., issue a warning that the cartridge is no longer valid and requires replacing).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Jones” (US 2012/0134687) in view of “Jeran” (US 2016/0187827) in further view of “Lee” (US 2015/0110504).

Regarding Claim 3:
Jones in view of Jeran teaches:
The method of claim 2, …
Jones in view of Jeran does not disclose:
… wherein using includes determining the component is invalid by detecting location anomalies across different device IDs having the same component ID as the component.
Lee teaches:
… wherein using includes determining the component is invalid by detecting location anomalies across different device IDs (Fig. 9 details multiple different device IDs as Printer 1, Printer 2, Printer 3, etc.) having the same component ID as the component (¶0151, “For example, since the toner serial number is serial information of the consumable unit, this information could not be in numerous consumable units at the same time. Therefore, if there are more than a certain number of identical serial number, it can be seen that there is an illegally produced CRUM chip inside the consumable unit having the corresponding toner serial number”; i.e., determine that a consumable unit is invalid based on its associated serial number being present within multiple different printer devices having their own respective IDs). 

	The motivation is to enable a system for authenticating replaceable units to determine whether any identifier associated with the replaceable units is being utilized in multiple printers, thus suggesting that the identifier had been illicitly copied or hacked. This gives the system a viable means to then limit the use of the replacement unit found to be nongenuine, thus preventing the system from using unauthorized replaceable units (Lee, ¶0152) that may place the system at risk.

Regarding Claim 4:
The method of claim 3, wherein Jones in view of Jeran in further view of Lee further teaches the location anomalies are based on at least one of geographical distance, network protocol address, network domain, phone number analysis, and non-monotonic value behavior between different locations (Lee, ¶0151, “For example, if 10 or more identical serial numbers have been found, it can be determined that the CRUM chip having the corresponding serial number has been copied or hacked”; i.e., determine that an incrementing number of replaceable units has been found between various locations). 


Regarding Claim 5:
Jones in view of Jeran teaches:
The method of claim 2, further comprising receiving a list (Jeran, Fig. 1A, element 112 received from element 114; Fig. 1B) of invalid component IDs (Fig. 1B, element 122), … and respective locations (Jeran, Fig. 1B, element 124) ...
The motivation to reject this portion of claim 5 is the same motivation used to apply Jeran to Jones for the rejection of claim 2 above.
Jones in view of Jeran does not disclose:
… further comprising receiving a list of invalid component IDs, … and respective locations and detecting includes determining, by the processor, invalidity by detecting a copy of the component ID in a different component in a different device in another location. 
Lee teaches:
… further comprising receiving a list (Fig. 9 is received via step 1130 in Fig. 11) of invalid component IDs (Fig. 9 - “CSN”) , respective device IDs (Fig. 9 - “Printer 1”, “Printer 2”, etc.), … and detecting includes determining, by the processor, invalidity by detecting a copy of the component ID in a different component in a different device in another location (¶0151, “For example, if 10 or more identical serial numbers have been found, it can be determined that the CRUM chip having the corresponding serial number has been copied or hacked”).

	The motivation is to enable a system for authenticating replaceable units to determine whether any identifier associated with the replaceable units is being utilized in multiple printers, thus suggesting that the identifier had been illicitly copied or hacked. This gives the system a viable means to then limit the use of the replacement unit found to be nongenuine, thus preventing the system from using unauthorized replaceable units (Lee, ¶0152) that may place the system at risk.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491